THIS CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND IS NOT TRANSFERABLE EXCEPT UPON THE CONDITIONS
SPECIFIED IN THE EXCHANGE AGREEMENT, AS THAT TERM IS DEFINED HEREIN.

CONVERTIBLE PROMISSORY NOTE

US$66,944.04 Reddick, Florida

May 1, 2014

FOR VALUE RECEIVED, METROSPACES, INC., a Delaware corporation (the “Maker”),
hereby promises to pay to the order of Richard S. Astrom (the “Payee”), on the
Maturity Date (as that term is hereinafter defined) at 11415 NW 123rd Lane,
Reddick, FL 32686, in accordance with the terms herein set forth, the principal
amount of SIXTY-SIX THOUSAND NINE HUNDRED FORTY-FOUR AND 04/100 DOLLARS
US$66,944.04, together with accrued and unpaid interest thereon. As used herein,
the term “Maturity Date” shall mean the date which is one (1) year after the
date hereof.

1.      Interest. This Convertible Promissory Note shall bear interest at the
rate of thirty-three hundredths of one percent (0.33%) per annum unless and
until the occurrence of an Event of Default (as defined below) occurs. After an
Event of default, this Convertible Promissory Note shall bear interest at a
floating rate of interest which shall be ten (10) percentage points over the
rate of interest announced from time to time by Citibank, N.A. as the rate of
interest that it charges to its most creditworthy commercial customers. Interest
shall be computed on the basis of a 360-day year of twelve 30-day months and
shall accrue and be payable on the Maturity Date. Interest shall be compounded
annually after an Event of Default, but shall not be compounded prior thereto.

2.      Maturity. The full principal amount of this Convertible Promissory Note,
together with accrued interest thereon, shall be due on the Maturity Date.

3.      Payment. Payment under this Convertible Promissory Note shall be in
lawful money of the United States and in immediately available funds in
accordance with the written instructions of Payee. In the absence of such
instructions, Maker shall make the payment by check timely delivered to Payee at
its address set forth above.

4.      Prepayment. This principal amount of this Convertible Promissory Note
and any accrued and unpaid interest thereon may be prepaid, in whole or in part,
at upon ten (10) days’ notice by Maker without penalty or premium, subject to
the provisions of the Exchange Agreement, as that term is hereinafter defined.
Partial prepayments shall be applied first to accrued and unpaid interest and
then to principal.

5.      Exchange Agreement. THIS CONVERTIBLE PROMISSORY NOTE IS AUTHORIZED AND
ISSUED BY MAKER PURSUANT TO THE PROVISIONS OF THAT CERTAIN PROMISSORY NOTE
EXCHANGE AGREEMENT, DATED AS OF MAY 1, 2014, BY AND BETWEEN THE MAKER AND THE
PAYEE (THE “EXCHANGE AGREEMENT”) AND IS SUBJECT TO THE PROVISIONS THEREOF. THE
HOLDER AND THE MAKER ARE ENTITLED TO THE RIGHTS AND BOUND BY THE OBLIGATIONS SET
FORTH THEREIN AND ARE ENTITLED THE BENEFITS ENUMERATED THEREIN, INCLUDING,
WITHOUT LIMITATION, THE PROVISIONS THEREOF RELATING TO CONVERSION, NOTICE AND
JURISDICTION.

This Convertible Promissory Note is convertible into shares of Common Stock, as
that term is defined in the Exchange Agreement, at the Conversion Price set
forth in the Exchange Agreement and upon the terms and conditions, including
without limitation, the anti-dilution provisions, set forth in the Exchange
Agreement.

No reference herein to the Exchange Agreement and no provision hereof or thereof
shall alter or impair the obligation of the Company, which is absolute and
unconditional, to pay the principal hereof and interest hereon at the Maturity
Date.

6.      Waiver of Demand, Etc. Payee waives demand, presentment, protest and
notice of any kind and consents to the extension of time for payments or other
indulgence with respect to this Convertible Promissory Note, all without notice.



 





 

 

7.      Remedies. If an Event of Default occurs and is continuing, Payee may, by
written notice given to Maker, declare the principal of and accrued interest on
this Convertible Promissory Note to be due and payable immediately; provided,
however, that upon the occurrence of any Event of Default described in Section
8(c), the principal of and accrued interest on this Convertible Promissory Note
shall automatically become due and payable immediately without the requirement
notice or any other action on the part of Payee.

8.      Events of Default. The term “Event of Default” means the occurrence of
any one or more of the following events:

(a)        Maker shall fail to make full payment of principal or interest on the
Maturity Date, and such failure shall continue unremedied for a period of five
(5) days after written notice from Payee;

(b)        Maker shall default in compliance with any of its obligations (i)
under this Convertible Promissory Note, other than its obligations (A) to pay
the principal amount of and the interest accrued on this Convertible Promissory
Note on the Maturity Date or (B) to comply with its covenants set forth in
Section 4 of the Exchange Agreement, and such default shall continue for a
period of fifteen (15) days after written notice from Payee, provided, however,
that in the event that such default cannot with diligence be cured within said
period, Payee shall have such period as is reasonable to cure such default;

(c)        Maker or any Subsidiary: (i) shall commence a voluntary case under
any Bankruptcy Law (as hereinafter defined); (ii) shall become subject to an
involuntary case under any Bankruptcy Law which is not withdrawn, discharged or
stayed within sixty (60) days after the commencement thereof; (iii) shall
consent to the appointment of a Custodian (as hereinafter defined) for a
substantial portion of its property; (iv) shall become subject to the
appointment of a Custodian for a substantial portion of its property, which
appointment is not withdrawn, discharged or stayed within sixty (60) days after
the appointment thereof; or (v) makes a general assignment for the benefit of
its creditors; or

(d)        Maker shall default in compliance with any of its covenants set forth
in Section 4 of the Exchange Agreement.

The term “Bankruptcy Law” means Title 7, Title 11 or Title 13 of the United
States Code or any similar federal or state law for the relief of debtors and
the term “Custodian” means any receiver, trustee, assignee, liquidator or
similar official acting, appointed or empowered under any Bankruptcy Law.

9.      Usury. In no event whatsoever shall the amount of interest paid or
agreed to be paid to Payee exceed the maximum amount permissible under
applicable law. If Payee shall receive as interest an amount which would exceed
the highest lawful rate, the amount which would be excessive interest shall be
applied to the reduction of the principal amount outstanding under this
Convertible Promissory Note (without prepayment premium or penalty and without
the requirement of notice of prepayment).

10.  Section Titles. The section titles in this Convertible Promissory Note have
been inserted for reference only and shall not be deemed to be part hereof.

IN WITNESS WHEREOF, Maker has executed this Convertible Promissory Note as of
the date first above written.

METROSPACES, INC.

By: ______________________

Oscar Brito

President



 



1

 



